Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on February 26, 2021. Claims 1-20 are pending. 

Response to Arguments
Applicant’s arguments filed on February 26, 2021 have been considered but are moot in the view of new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alan et al. (Pub. No. : WO 2008091705 A2) in the view of Hershkovich et al. (Pub. No. : US 20060047719 A1)

As to clam 1 Alan teaches a method comprising: 
each storage cell of a plurality of storage cells (Fig. 1, page 5 lines 25-27) performing: 
persisting a respective subset of hierarchical data objects of a plurality of hierarchical data objects that reside in a database of a database management system (DBMS) that is connected to the plurality of storage cells (page 4 lines 16-19,  27 to page 5 lines 5: XML-based data management system and method to manage the storage, access, update and integration of content that is described using a Universal Item Description Language (UIDL) and that supports a hierarchical, objected-oriented, semantically rich data type model wherein the cell may contain one or more instances of various types of objects. The cell may be an xml document oriented container and is commercially available XMLDB database), and 
storing, in memory, a respective storage-side index, of a plurality of storage-side indices of the plurality of storage cells, that maps each item of a respective plurality of items to one or more locations, in one or more hierarchical data objects of the respective subset of hierarchical data objects, where the item occurs (page 5 lines 4-5, page 10 lines 1-5, page 20 lines 24-30, page 19 lines 14-20, page 21 line 3-9, page 39 lines 3-7: items are stored in a database or in-memory cache wherein each cell may have a set of indices and each cell specific data container further comprises an index and wherein the automatically generated tags are used to one of create the index for the cell specific data container and update the index for the cell specific data container for items having automatically generated tags contained within the each cell specific data container);  
Alan does not explicitly disclose but Hershkovich teaches storing in random access memory (RAM) of a plurality of storage side indices in a RAM and executing, based on at least a subset of the plurality of storage-side indices in the RAM of the plurality of storage cells, a data access request from the DBMS (paragraphs [0104], [0186], [0193], [0257], [0270]: RAM may be stored with associated Row Index entries pointing to the physical rows of the succeeding hierarchical blocks).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Alan by adding above limitation as taught Hershkovich to improved database storage and maintenance using row index ordering (Hershkovich, paragraph [0001]).

As to claim 2 Alan together with Hershkovich teaches a method according to claim 1. Hershkovich teachers based on usage statistics, dynamically adding or removing a particular item to the respective storage-side index of a particular storage cell of the plurality of storage cells (paragraphs [0102], [0104]). 

As to claim 3 Alan together with Hershkovich teaches a method according to claim 1. Hershkovich teachers based on usage statistics, a particular storage cell of the plurality of storage cells dynamically adding or removing at least one selected from the group consisting of: a hash index, a B+ tree functional index, a JSON search index that comprises: path-subsetting and/or asynchronous mode, a functional spatial index (paragraph [0111]). 

As to claim 4 Alan together with Hershkovich teaches a method according to claim 1. Hershkovich teachers the data access request comprises at least one expression of a plurality of expressions; a storage side index of the plurality of storage side indices comprises a hash index that comprises a s hash value for each expression of the plurality of expressions; said executing the data access request comprises using, based on the at least one expression, the hash index ([0104], [0186], [0193], [0257], [0270])

As to claim 5 Alan together with Hershkovich teaches a method according to claim 1. Hershkovich teachers a particular storage cell creating a storage-side index and/or an IMCU in response to a threshold frequency of: equality path queries and/or range path queries exceeding a threshold selectivity, queries not exceeding the threshold selectivity, full-text searches, and/or spatial queries (paragraph [0144]). 

As to claim 6 Alan together with Hershkovich teaches a method according to claim 1. Alan teachers the plurality of storage cells comprises a first storage cell and a second storage cell; the respective subset of hierarchical data objects of the first storage cell comprises the respective subset of hierarchical data objects of the second storage cell; executing the data access request comprises selecting, based on the data access request, only one storage cell of the first storage cell and the second storage cell to execute the data access request (page 4 lines 27 to page 5 lines 5). 

As to claim 7 Alan together with Hershkovich teaches a method according to claim 1. Alan teachers said selecting said only one storage cell comprises dynamically: selecting the first storage cell when the DBMS sends the data access request in response to an online analytical processing (OLAP) query; and selecting the second storage cell when the DBMS sends the data access request in response to an online transaction processing (OLTP) write (page 20 lines 10-20). 

As to claim 8 Alan together with Hershkovich teaches a method according to claim 1. Alan teachers said respective plurality of items comprises a plurality of item datatypes; said storing said respective storage-side index that maps each item comprises selecting a particular storage-side index of a plurality of respective storage-side indices based on a datatype of the item (page lines). 

As to claim 9 Alan together with Hershkovich teaches a method according to claim 1. Alan teachers wherein said persisting the respective subset of hierarchical data objects comprises: receiving the respective subset of hierarchical data objects in a binary format, and/or persisting the respective subset of hierarchical data objects in: the binary format, and/or said database, which is a relational database (page 21 lines 3-9). 

As to claim 10 Alan together with Hershkovich teaches a method according to claim 1. Alan teachers wherein said executing the data access request comprises: obtaining identifiers of at least one of the respective subset of hierarchical data objects from memory, updating at least one of the respective subset of hierarchical data objects, and/or returning, in a binary format to a client, at least one hierarchical data object of the plurality of hierarchical data objects (page 12 lines 28-31). 

As to claim 11 Alan together with Hershkovich teaches a method according to claim 1. Alan teachers the data access request comprises a path query, said executing the data access request comprises using a hierarchy index that indicates containment relationships amongst the respective plurality of items, and/or the plurality of hierarchical data objects comprises: a document, JavaScript object notation (JSON), extensible markup language (XML), and/or key-value pairs (page 14 lines 10-15). 

As to claim 12 Alan together with Hershkovich teaches a method according to claim 1. Alan teachers further comprising the DBMS generating a relational view in said database that is based on the plurality of hierarchical data objects and comprises: statement refreshing and/or materialization (page 21 lines 8-25). 

	As to claims 13-20, they have similar limitations as of claims 1-12 above. Hence, they are rejected under the same rational as of claims 1-12 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD I UDDIN/Primary Examiner, Art Unit 2169